            Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 1 of 24




PELTON GRAHAM LLC
Brent E. Pelton (BP 1055)
Taylor B. Graham (TG 9607)
111 Broadway, Suite 1503
New York, NY 10006
Telephone: (212) 385-9700
www.peltongraham.com

Attorneys for Plaintiff and the putative
FLSA Collective and Class


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 ADAN DE JESUS PRUDENTE,
 Individually and on Behalf of All Others
 Similarly Situated,
                                                           CLASS & COLLECTIVE
                              Plaintiff,                    ACTION COMPLAINT

 -against-
                                                             Jury Trial Demanded

 BROTHER’S BAKERY CAFE CORP.
 d/b/a BROTHER’S BAKERY CAFE,
 ANTONIO I. SALINAS, and OSCAR A.
 SALINAS, Jointly and Severally,

                             Defendants.



       Plaintiff Adan De Jesus Prudente (the “Plaintiff”), individually and on behalf of all others

similarly situated, as collective and class representative, upon personal knowledge as to himself

and upon information and belief as to other matters, alleges as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff worked for Defendants as a dishwasher, porter, cleaner, packing employee,

and delivery employee, at their bakery café located in Manhattan, New York. For his work, during



                                                1
             Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 2 of 24




his employment with Defendants, Plaintiff was not paid minimum wages for all hours worked and

was not paid overtime premiums for hours worked over forty (40) in a given workweek.

        2.      Plaintiff brings this action to recover unpaid minimum wages and overtime

premium pay owed to him pursuant to both the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

201 et seq. and the New York Labor Law (“NYLL”), §§ 650 et seq. Plaintiff also brings claims

for unpaid spread-of-hours premiums, unlawfully withheld gratuities, and for failure to provide

proper wage notices and wage statements pursuant to NYLL §§ 190 et seq. and the supporting

regulations.

        3.      Plaintiff brings his FLSA claims on behalf of himself and all other similarly situated

employees of Defendants and his NYLL claims on behalf of himself and a Federal Rule of Civil

Procedure 23 class of all non-management employees working for Defendants during the relevant

NYLL limitations period.

                                  JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§

1331, 1337, and 1343, and supplemental jurisdiction over Plaintiff’s state law claims pursuant to

28 U.S.C. § 1367. In addition, the Court has jurisdiction over Plaintiff’s claims under the FLSA

pursuant to 29 U.S.C. § 216(b).

        5.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Defendants’

business is located in this district and a substantial part of the events or omissions giving rise to

the claims occurred in this district.

        6.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

        7.      On March 20, 2020, New York Governor Andrew M. Cuomo signed Executive



                                                  2
             Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 3 of 24




Order 202.8 in an effort to stem the spread of COVID-19, which tolls for thirty (30) days “any

specific time limit[s] for the commencement, filing, or service of any legal action, notice, motion

or other process or proceeding” under any New York State laws or court procedural rules. The

thirty (30)-day tolling period began on March 20, 2020 and continued until April 19, 2020. On

April 7, 2020, Governor Cuomo signed Executive Order 202.14, which extended the tolling period

to May 7, 2020. Subsequently, on May 7, 2020, Governor Cuomo issued Executive Order 202.28,

tolling all statutes of limitations for an additional thirty (30) days through June 6, 2020. On June

6, 2020, Governor Cuomo issued Executive Order 202.38, tolling all statutes of limitations until

July 6, 2020. On July 7, 2020, Governor Cuomo issued Executive Order 202.48 tolling all statutes

of limitations until August 5, 2020. On August 5, 2020, Governor Cuomo issued Executive Order

202.55, which tolled all statutes of limitations until September 4, 2020. On September 4, 2020,

Governor Cuomo signed Executive Order 202.60, which extended the tolling period an additional

thirty (30) days to October 4, 2020. On October 4, 2020, Governor Cuomo issued Executive Order

202.67, which extended the tolling period to November 3, 2020.

                                         THE PARTIES

Plaintiff:

       8.       Plaintiff Adan De Jesus Prudente (“De Jesus”) was, at all relevant times, an adult

individual residing in New York County, New York.

       9.       Throughout the relevant time period, Plaintiff performed work for Defendants at

their bakery/deli café located at 2155 Second Avenue, New York, New York 10029.

       10.      Plaintiff consents in writing to be party to this action, pursuant to 29 U.S.C. §

216(b), and his consent form is attached hereto.




                                                   3
          Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 4 of 24




Defendants:

       11.     Brother’s Bakery Cafe Corp. is an active New York Corporation doing business as

“Brother’s Bakery Café” (“Brother’s Bakery Café” or the “Corporate Defendant”), with its

principal place of business at 2155 Second Avenue, New York, New York 10029.

       12.     According to the New York State Department of State, Division of Corporations,

Brother’s Bakery Cafe Corp. was registered on December 30, 2014.

       13.     At all relevant times, the Corporate Defendant was and continues to be a

“corporation engaged in commerce” within the meaning of the FSLA.

       14.     Upon information and belief, Defendant Antonio I. Salinas (“A. Salinas”) is an

owner and operator of the Corporate Defendant.

       15.     Upon information and belief, Defendant Oscar A. Salinas (“O. Salinas”) is an

owner and operator of the Corporate Defendant.

       16.     Defendants A. Salinas and O. Salinas are hereinafter referred to collectively as the

“Individual Defendants” and, together with the Corporate Defendant, the “Defendants.”

       17.     The Individual Defendants maintained operational control over the Corporate

Defendant by determining the wages and compensation of employees, establishing the schedule

of employees, maintaining employee records, and through possessing the authority to hire and fire

employees, including Plaintiff.

       18.     The Individual Defendants jointly employed Plaintiff, and all similarly situated

employees, by acting in the interest of each other with respect to the employees, paying the

employees by the same methods, and sharing control over the employees.

       19.     The Individual Defendants participated in the day-to-day operations of the

Corporate Defendants and acted intentionally in their direction and control of Plaintiff and the



                                                 4
              Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 5 of 24




Defendants’ other similarly situated employees and are each “employers” pursuant to the FLSA,

29 U.S.C. § 203(d), 29 C.F.R. § 791.2, as well as the NYLL § 2 and the regulations thereunder,

and are jointly and severally liable with the Corporate Defendant.

       20.       At all relevant times, Defendants have been and continue to be employers engaged

in interstate commerce and/or the production of goods for commerce, within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       21.       At all relevant times, Defendants employed, and/or continue to jointly employ,

Plaintiff and each of the Collective Action members within the meaning of the FLSA.

       22.       At all relevant times, Plaintiff, the opt-in plaintiffs, and the Class Members were

employed by Defendants within the meaning of the NYLL, §§ 2 and 651.

       23.       Upon information and belief, at all relevant times, the Corporate Defendant have

had gross revenues in excess of $500,000.00.

                        FLSA COLLECTIVE ACTION ALLEGATIONS

       24.       Pursuant to 29 U.S.C. §§ 206, 207 & 216(b), Plaintiff brings his First and Second

Causes of Action as a collective action under the FLSA on behalf of himself and the following

collective:

                 All persons employed by Defendants at any time since January 22,
                 2018, and through the entry of judgment in this case (the “Collective
                 Action Period”) who worked as non-management employees at
                 Brother’s Bakery Cafe located at 2155 Second Avenue, New York,
                 New York 10029 (the “Collective Action Members”).

       25.       A collective action is appropriate in this circumstance because Plaintiff and the

Collective Action Members are similarly situated, in that they were all subjected to Defendants’

illegal policies of failing to pay minimum wage for all hours worked and failing to pay overtime

premiums for work performed in excess of forty (40) hours each week. As a result of these

policies, Plaintiff and the Collective Action Members did not receive the legally-required
                                                  5
              Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 6 of 24




minimum wages for all hours worked and overtime premium payments for all hours worked in

excess of forty (40) hours per week.

       26.       Plaintiff and the Collective Action Members have substantially similar job duties

and are paid pursuant to a similar, if not the same, payment structure.

                     FED. R. CIV. P. 23 CLASS ACTION ALLEGATIONS

       27.       Pursuant to the NYLL, Plaintiff brings his Third through Eighth Causes of Action

under Rule 23 of the Federal Rules of Civil Procedure on behalf of himself and the following class:

                All persons employed by Defendants at any time since June 8, 2014,
                and through the entry of judgment in this case (the “Class Period”)
                who worked as non-management employees at Brother’s Bakery
                Café located at 2155 Second Avenue, New York, New York 10029
                (the “Class Members”).

       28.       The Class Members are readily ascertainable. The number and identity of the Class

Members are determinable from the records of Defendants. For purposes of notice and other

purposes related to this action, their names and addresses are readily available from Defendants.

Notice can be provided by means permissible under Fed. R. Civ. P. 23.

       29.       The Class Members are so numerous that joinder of all members is impracticable.

       30.       Upon information and belief, there are well in excess of forty (40) Class Members.

       31.       The questions of law and fact common to the Class predominate over any questions

solely affecting the individual members of the Class. These common questions include, but are not

limited to:

                    a. whether Defendants employed Plaintiff and the Class Members within the

                        meaning of the NYLL;

                    b. whether Defendants failed to keep true and accurate time records for all

                        hours worked by Plaintiff and the Class Members;

                    c. whether Defendants failed and/or refused to pay Plaintiff and the Class
                                                 6
          Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 7 of 24




                      Members at least minimum wage for all hours worked each workweek;

                  d. whether Defendants failed and/or refused to pay Plaintiff and the Class

                      Members overtime premiums for hours worked in excess of forty (40) hours

                      per workweek;

                  e. whether Defendants failed to pay Plaintiff and the Class Members an extra

                      hour of minimum wage when working shifts or split shifts in excess of ten

                      (10) hours;

                  f. whether Defendants illegally retained gratuities left by customers and failed

                      to pay all such gratuities to Plaintiff and the Class Members;

                  g. whether Defendants failed to provide Plaintiff and the Class Members with

                      a proper statement of wages with every wage payment as required by the

                      NYLL;

                  h. whether Defendants failed to provide proper wage notice to Plaintiff and

                      Class Members at the beginning of their employment and/or on February 1

                      of each year as required by the NYLL;

                  i. whether Defendants’ failure to properly pay Plaintiff and the Class

                      Members lacked a good faith basis; and

                  j. whether Defendants are liable for all damages claimed hereunder, including

                      but not limited to compensatory damages, liquidated damages, interest,

                      costs and disbursements and attorneys’ fees.

       32.    Plaintiff’s claims are typical of the Class Members’ claims. Plaintiff, like all Class

Members, was a bakery/deli employee of Defendants who worked for Defendants pursuant to their

corporate policies. Plaintiff, like all Class Members, was, inter alia, not paid minimum wage for



                                                7
           Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 8 of 24




all hours worked, not paid overtime premium pay for hours worked over forty (40) hours in a given

workweek, not paid spread-of-hours premiums when working a shift and/or split shift of ten (10)

or more hours, was not paid all gratuities to which he was entitled, and was not provided proper

wage statements and wage notices. If Defendants are liable to Plaintiff for the claims enumerated

in this Complaint, they are also liable to all Class Members.

        33.     Plaintiff and his Counsel will fairly and adequately represent the Class. There are

no conflicts between Plaintiff and the Class Members, and Plaintiff brings this lawsuit out of a

desire to help all Class Members, not merely out of a desire to recover his own damages.

        34.     Plaintiff’s counsel are experienced class action litigators who are well-prepared to

represent the interests of the Class Members.

        35.     A class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

        36.         Defendants are sophisticated parties with substantial resources. The individual

plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court against

corporate defendants.

        37.         The individual members of the Class have no interest or capacity to bring separate

actions; Plaintiff is unaware of any other litigation concerning this controversy; it is desirable to

concentrate the litigation in one case; and there are no likely difficulties that will arise in managing

the class action.

                                      STATEMENT OF FACTS

Defendants’ Bakery/Café

        38.     Defendants have owned and operated Brother’s Bakery Café located at 2155

Second Avenue, New York, New York 10029 since its inception, and Defendants have been in the



                                                    8
          Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 9 of 24




food and hospitality industry for several decades, including more than ten (10) years as business

owners.

        39.    Upon information and belief, Defendants have owned and operated, another

bakery/deli café called MY NY Bakery Café, located at 1565 Lexington Avenue, New York, New

York 10029, since in or around 2011.

        40.    According to Defendants’ website, “…Brother’s Bakery Café is the lifelong dream

of brothers, Antonio and Oscar, who have close to forty years of baking experience. The brother’s

(sic) have worked for several successful companies, such as the Vinegar Factory, Eli Zaabars

(sic), and Tom Car Bakery. Seeing there was a need in the neighborhood for an establishment

that offered both quality baked goods and café style food at a reasonable in a pleasant and

comfortable    setting   they   decided   to    venture   into   the   retail   service…”   (See

https://brothersbakerycafe.com/).

        41.    Throughout the relevant time period, the Individual Defendants have owned,

operated and managed Brother’s Bakery Café through the Corporate Defendant, since in or around

2014.

        42.    Upon information and belief, and during the relevant time period, Defendants A.

Salinas and O. Salinas, were a constant presence at Brother’s Bakery Café where they manage the

operations of bakery/deli and take an active role in ensuring that the place is run in accordance

with their procedures and policies.

        43.    Upon information and belief, at all relevant times, the Individual Defendants have

had power over payroll and personnel decisions at Brother’s Bakery Café, including the power to

hire and fire employees, set their wages, retain time and/or wage records, and otherwise control

the terms and conditions of their employment.



                                                 9
         Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 10 of 24




Plaintiff’s Work for Defendants

       44.     Plaintiff Adan De Jesus Prudente was employed by Defendants as dishwasher,

porter, cleaner, packing employee, and delivery employee, from in or around August 2017 to in or

around October 2019, and later when he come back to work for Defendants for the entire month

of January 2020 (collectively, the “De Jesus Employment Period”).

       45.     Throughout the De Jesus Employment Period, Plaintiff De Jesus was scheduled to

work six (6) days per week, with most Tuesdays off. Plaintiff De Jesus’ schedule was typically

Mondays through Fridays from approximately 10:30 am to approximately 8:00 pm and sometimes

longer, and Saturdays and Sundays from approximately 10:30 am to approximately 8:30 pm and

sometimes longer, for a total of approximately fifty-eight (58) to sixty (60) hours per week.

       46.     For his work, from the beginning of his employment period in or around August

2017 to in or around October 2019, Plaintiff De Jesus was paid a purported salary in the amount

of four hundred dollars ($400.00) per week for all hours worked, including those beyond forty (40)

in a given workweek. When Plaintiff De Jesus came back to work for Defendants for a short

second period, he was offered the amount of fifteen dollars ($15.00) per hour; however, Plaintiff

De Jesus never received that amount for his wage payment. Instead, during the entire month of

January 2020, Plaintiff De Jesus was paid with a purported salary in the amount of five hundred

and fifty dollars ($550.00) per week, for all hours worked, including those beyond forty (40) in a

giving workweek.

       47.     Throughout the De Jesus Employment Period, approximately 80% of Plaintiff’s

work was non-tip generating tasks inside the bakery/deli, , while he dedicated the remaining

approximately 20% of his time to work as a delivery employee on a bicycle.

       48.     When performing deliveries, if Plaintiff De Jesus received a tip in cash from



                                                10
          Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 11 of 24




customers of the bakery/deli, Plaintiff was able to keep those tips. However, due to the nature of

Defendants’ business, the tips clients left for employees at the bakery were almost always left in

credit card through platforms such as GrubHub, Doordash, Seamless, Postmates.com,

Delivery.com, among others. During the De Jesus Employment Period, Plaintiff never received

any of the gratuities left by customers of the bakery on credit card payment.

       49.     During the De Jesus Employment Period, Plaintiff De Jesus was not paid the

legally-required minimum wages for all hours worked and was not paid overtime premiums of one

and one-half (1.5) times his regular hourly rate for hours over forty (40) each workweek.

       50.     Throughout the De Jesus Employment Period, Plaintiff De Jesus was not allowed

to take breaks during his shifts, let alone a thirty (30)-minute uninterrupted meal break. If Plaintiff

De Jesus was able to take some time to rest during his shifts, his break typically lasted only between

ten (10) to twenty (20) minutes.

       51.     Throughout the De Jesus Employment Period, Plaintiff De Jesus was paid weekly

from the hands of the owners of the bakery/deli. Plaintiff De Jesus received his wages entirely in

cash, without a pay stub or any other wage statement that provided information about hours worked

during the pay period or the wage rate(s) paid during the workweek. In order to receive his weekly

wages, Plaintiff De Jesus was required to sign a document, the information on which he was not

able to understand and which was not explained to him by Defendants.

       52.     Throughout the relevant time period, Defendants tracked the hours worked by

Plaintiff De Jesus and other employees at the bakery/deli through a time clock. However, Plaintiff

De Jesus and other employees at the bakery regularly complained to the Individual Defendants

regarding the fact that the machine was not accurate or reliable in the way it was recording the

number of hours worked by the employees during the workweek. Specifically, the timeclock



                                                  11
          Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 12 of 24




frequently provided Plaintiff De Jesus and other employees an inaccurate number on hours worked

which was always fewer than the actual number of hours worked during a given workweek.

        53.    Throughout the De Jesus Employment Period, although Plaintiff De Jesus

frequently worked a spread of more than ten (10) hours per day, he did not receive spread-of-hours

premiums equal to an additional hour at the applicable minimum wage for such days.

        54.    Throughout the De Jesus Employment Period, Plaintiff De Jesus was not provided

with a wage notice when he was hired, or proper wage statements with his wage payments each

week.

Defendants’ Unlawful Corporate Policies

        55.    Plaintiff and the Collective Action and Class Members were all paid pursuant to

the same corporate policies of Defendants, including failing to pay minimum wages, overtime

premiums, and spread-of-hours premiums.

        56.    Plaintiff has spoken with other employees of Defendants who were similarly paid

below minimum wage for all hours worked. Defendants’ failure to pay Plaintiff minimum wages

for all hours worked is a corporate policy of Defendants which applies to all of their non-

management employees throughout the Class Period.

        57.    Plaintiff has spoken with other employees of Defendants which were also subjected

to an unlawful withholding of their gratuities during their employment period with Defendants.

Defendants’ practice to unlawfully withheld gratuities from Plaintiff and other employees for

which they were entitled, is a corporate policy of Defendants which applies to all of their non-

management employees doing delivery work throughout the Class Period.

        58.    Plaintiff has spoken with other employees of Defendants who were similarly paid

a purported salary each week, which did not include overtime premium compensation for hours



                                               12
          Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 13 of 24




worked in excess of forty (40) in a given workweek. Defendants’ failure to pay Plaintiff overtime

compensation of one and one-half (1.5) times their regular hourly rate for hours over forty (40)

each week is a corporate policy of Defendants which applies to non-management employees

throughout the relevant time period.

       59.     Defendants’ failure to pay Plaintiff spread-of-hours premiums for days in which

Plaintiff has worked a spread of more than ten (10) hours and/or a split shift has been a corporate

policy which applies to all of their non-management employees who worked more than ten (10)

hours in a day and/or a split shift throughout the relevant time period.

       60.     Defendants’ policies of paying certain employees on a “salary” basis rather than an

hourly basis after January 1, 2011, violated 12 N.Y.C.R.R. § 146-2.5.

       61.     Defendants have not provided Plaintiff or their other employees with wage notices

at the time of hire or by February 1 of each year.

       62.     Throughout the relevant time period and, upon information and belief, continuing

until today, Defendants have likewise employed other individuals like Plaintiff in positions that

require little skill and no capital investment. Upon information and belief, such individuals were

required to work for less than minimum wage and were not paid time and one-half their regular

rate when working in excess of forty (40) hours per week.

       63.     Additionally, such individuals were not provided spread-of-hours premiums while

working shifts in excess of ten (10) hours, nor were they provided with wage notices at hiring or

proper wage statements with their wage payments on a weekly basis.

       64.     Upon information and belief, throughout the relevant time period and continuing

until today, Defendants failed to maintain accurate and sufficient time and payroll records or

provide such records to employees.



                                                 13
          Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 14 of 24




                               FIRST CAUSE OF ACTION
             FAIR LABOR STANDARDS ACT – UNPAID MINIMUM WAGE
             (Brought on Behalf of Plaintiff and the Collective Action Members)

       65.     Plaintiff, on behalf of himself and the Collective Action Members, repeats and

realleges each and every allegation of the preceding paragraphs hereof with the same force and

effect as though fully set forth herein.

       66.     By failing to pay minimum wage for all hours worked, Defendants have violated

and continue to violate the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 206 and

215(a)(2).

       67.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

       68.     Defendants’ failure to pay minimum wages for all hours worked caused Plaintiff

and the Collective Action Members to suffer loss of wages and interest thereon. Therefore,

Plaintiff and the Collective Action Members are entitled to recover from Defendants their full

unpaid minimum wages, damages for unreasonably delayed payment of wages, liquidated

damages, reasonable attorneys’ fees, and costs and disbursements of the action pursuant to 29

U.S.C. § 216(b).

                             SECOND CAUSE OF ACTION
                FAIR LABOR STANDARDS ACT – UNPAID OVERTIME
             (Brought on Behalf of Plaintiff and the Collective Action Members)
       69.     Plaintiff, on behalf of himself and the Collective Action Members, repeats and

realleges each and every allegation of the preceding paragraphs hereof with the same force and

effect as though fully set forth herein.

       70.     By failing to pay overtime at a rate not less than one and one-half (1.5) times the

regular rate of pay for work performed in excess of 40 hours per week, Defendants have violated



                                               14
          Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 15 of 24




and continue to violate the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 207(a)(1) and

215(a)(2).

        71.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

        72.     Defendants’ failure to pay overtime caused Plaintiff and the Collective Action

Members to suffer loss of wages and interest thereon. Plaintiff and the Collective Action Members

are entitled to recover from Defendants their unpaid overtime premium compensation, damages

for unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and

costs and disbursements of the action pursuant to 29 U.S.C. § 216(b).

                               THIRD CAUSE OF ACTION
                  NEW YORK LABOR LAW – UNPAID MINIMUM WAGE
                   (Brought on Behalf of Plaintiff and the Class Members)

        73.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        74.     Defendants willfully violated Plaintiff’s and Class Members’ rights by failing to

pay minimum wage for all hours worked, in violation of the NYLL and regulations promulgated

thereunder.

        75.     Defendants’ failure to pay minimum wage for all hours worked caused Plaintiff and

the Class Members to suffer loss of wages and interest thereon. Plaintiff and the Class Members

are entitled to recover from Defendants their unpaid minimum wages, damages for unreasonably

delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and costs and

disbursements of the action pursuant to NYLL §§ 663(1) et seq.




                                               15
          Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 16 of 24




                               FOURTH CAUSE OF ACTION
                     NEW YORK LABOR LAW – UNPAID OVERTIME
                    (Brought on Behalf of Plaintiff and the Class Members)

        76.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        77.     Defendants willfully violated Plaintiff’s and the Class Members’ rights by failing

to pay overtime compensation at a rate of not less than one and one-half (1.5) times the regular

rate of pay for hours worked in excess of 40 each week, in violation of the NYLL and regulations

promulgated thereunder.

        78.     Defendants’ failure to pay overtime premium compensation caused Plaintiff and

the Class Members to suffer loss of wages and interest thereon. Plaintiff and the Class Members

are entitled to recover from Defendants their unpaid overtime compensation, damages for

unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and costs

and disbursements of the action pursuant to NYLL §§ 663(1) et seq.

                          FIFTH CAUSE OF ACTION
        NEW YORK LABOR LAW – UNPAID SPREAD-OF-HOURS PREMIUMS
              (Brought on Behalf of Plaintiff and the Class Members)
        79.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        80.     Defendants willfully violated Plaintiff’s and the Class Members’ rights by failing

to pay compensation in an amount equal to one hour’s pay at the relevant minimum wage in all

instances where the Class Members worked either a split shift or more than ten (10) hours per day,




                                                16
          Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 17 of 24




in violation of the NYLL §§ 650, et seq., and the regulations promulgated thereunder including

N.Y. Comp. Code R. & Regs. tit. 12, §§ 137-1.7 (2010), 146-1.6 (2012).

        81.     Defendants’ failure to pay spread-of-hours compensation caused Plaintiff and the

Class Members to suffer loss of wages and interest thereon. Plaintiff and the Class Members are

entitled to recover from Defendants their unpaid spread-of-hours compensation, damages for

unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees and costs

and disbursements of the action pursuant to NYLL §§ 663(1) et seq.

                         SIXTH CAUSE OF ACTION
     NEW YORK LABOR LAW – UNLAWFUL WITHHOLDING OF GRATUITIES
             (Brought on Behalf of Plaintiff and the Class Members)

        82.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        83.     Defendants have willfully failed to compensate Plaintiff and the Class Members for

all gratuities earned by withholding and retaining one hundred percent (100%) of the tips left by

the customers for the Plaintiff and Class Members in credit card, in violation of § 196-d of the

New York Labor Law. Accordingly, Defendants are required to compensate Plaintiff and the Class

Members for all gratuities withheld by Defendants.

        84.     Due to the Defendants’ New York Labor Law violations, Plaintiff and the Class

Members are entitled to recover from Defendants their unpaid gratuities, damages for

unreasonably delayed payment of wages liquidated damages, reasonable attorneys’ fees, and costs

and disbursements of the action pursuant to NYLL §§ 663(1) et al., 196-d.




                                                17
          Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 18 of 24




                         SEVENTH CAUSE OF ACTION
         NEW YORK LABOR LAW – FAILURE TO PROVIDE WAGE NOTICES
               (Brought on Behalf of Plaintiff and the Class Members)

        85.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        86.     Defendants have willfully failed to supply Plaintiff and the Class Members notice

as required by Article 6, § 195(1), in English or in the language identified by Plaintiff and the Class

Members as their primary language, containing Plaintiff’s and Class Members’ rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

hourly rate or rates of pay and overtime rate or rates of pay, if applicable; the regular pay day

designated by the employer in accordance with the NYLL, Article 6, § 191; the name of the

employer; or any “doing business as” names used by the employer’ the physical address of the

employer’s main office or principal place of business, and a mailing address if different; the

telephone number of the employer; plus such other information as the commissioner deems

material and necessary.

        87.     Due to Defendant’s violations of the NYLL, Plaintiff and the Class Members are

entitled to recover from Defendants fifty dollars ($50.00) per employee for each day that the

violations occurred or continue to occur, up to a maximum of five thousand dollars ($5,000.00)

per employee, as provided for by NYLL, Article 6, §§ 190, et seq., liquidated damages as provided

for by the NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment interest, and

injunctive and declaratory relief.




                                                  18
             Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 19 of 24




                        EIGHTH CAUSE OF ACTION
     NEW YORK LABOR LAW – FAILURE TO PROVIDE WAGE STATEMENTS
             (Brought on Behalf of Plaintiff and the Class Members)
        88.      Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        89.      Defendants have willfully failed to supply Plaintiff and Class Members with an

accurate statement of wages as required by NYLL, Article 6, § 195(3), containing the dates of

work covered by that payment of wages; name of employee; name of employer; address and phone

number of employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; gross wages; hourly rate or rates of pay and overtime

rate or rates of pay if applicable; the number of hours worked, including overtime hours worked if

applicable; deductions; and net wages.

        90.      Due to Defendants’ violations of the NYLL, Plaintiff and the Class Members are

entitled to recover from Defendants two hundred and fifty dollars ($250.00) per employee for each

day that the violations occurred or continue to occur, up to a maximum of five thousand dollars

($5,000.00) per employee, as provided for by NYLL, Article 6, §§ 190 et seq., liquidated damages

as provided for by the NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment

interest, and injunctive and declaratory relief.

                                      PRAYER FOR RELIEF

        Wherefore, Plaintiff, on behalf of himself and all other similarly situated Collective Action

Members and Class Members, respectfully requests that this Court grant the following relief:

        a.       Designation of this action as a collective action on behalf of the Collective Action

                 Members and ordering the prompt issuance of notice pursuant to 29 U.S.C. § 216(b)

                 to all similarly situated members of an FLSA Opt-In Class, apprising them of the

                                                   19
     Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 20 of 24




         pendency of this action, permitting them to assert timely FLSA claims in this action

         by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b) and appointing

         Plaintiff and his counsel to represent the Collective Action Members;

b.       Certification of this action as a class action pursuant to Fed. R. Civ. P. 23(a), (b)(2)

         and (b)(3) on behalf of the Class Members and appointing Plaintiff and his counsel

         to represent the Class;

c.       An order tolling the statute of limitations;

d.       A declaratory judgment that the practices complained of herein are unlawful under

         the FLSA and the NYLL;

e.       An injunction against Defendants and its officers, agents, successors, employees,

         representatives and any and all persons acting in concert with Defendants, as

         provided by law, from engaging in each of the unlawful practices, policies and

         patterns set forth herein;

f.       An award of compensatory damages as a result of Defendants’ failure to pay

         minimum wage and overtime compensation pursuant to the FLSA and the NYLL

         and supporting regulations;

g.       An award of liquidated and/or punitive damages as a result of the Defendants’

         willful failure to pay minimum wages and overtime compensation pursuant to the

         FLSA and the NYLL and supporting regulations;

h.       An award of actual and liquidated damages for the non-payment of spread-of-hours

         pay for each split shift and/or shift worked in New York in excess of ten (10) hours;

i.       An award of damages arising out of the unlawfully-withheld gratuities under the

         NYLL;



                                           20
            Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 21 of 24




       j.       Fifty dollars ($50.00) per Plaintiff and each of the Class Members for each day that

                the violations of NYLL, Article 6 § 195(1) occurred or continue to occur, up to a

                maximum of five thousand dollars ($5,000.00) per Plaintiff and each of the Class

                Members as provided for by NYLL, Article 6 § 198(1)-b;

       k.       Two hundred and fifty dollars ($250.00) per Plaintiff and each of the Class

                Members for each day that the violations of NYLL, Article 6 § 195(3) occurred or

                continue to occur, up to a maximum of five thousand dollars ($5,000.00) per

                Plaintiff and each of the Class Members as provided for by NYLL, Article 6 §

                198(1)-d;

       l.       An award of prejudgment and post-judgment interest;

       m.       An award of costs and expenses of this action together with reasonable attorneys’

                and expert fees; and

       n.       Such other and further relief as this Court deems just and proper.


                               DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

Dated: New York, New York
       January 22, 2021
                                              Respectfully submitted,

                                              PELTON GRAHAM LLC


                                              By: _________________________
                                              Brent E. Pelton (BP 1055)
                                              pelton@peltongraham.com
                                              Taylor B. Graham (TG 9607)
                                              graham@peltongraham.com


                                                 21
Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 22 of 24




                           111 Broadway, Suite 1503
                           New York, New York 10006
                           Telephone: (212) 385-9700
                           Facsimile: (212) 385-0800

                           Attorneys for Plaintiff and the putative
                           FLSA Collective and Class




                             22
          Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 23 of 24




                  Notice of Shareholder Liability for Services Rendered
              Pursuant to § 630 of the Business Corporation Law of New York

Pursuant to the provisions of § 630 of the Business Corporation Law of New York (“NYBCL”),
the ten (10) largest shareholder of BROTHER’S BAKERY CAFE CORP. are hereby notified that
the plaintiff in this matter, individually and on behalf of the putative FLSA collective and the Class
he seeks to represent, intends to enforce your personal liability, as the ten (10) largest shareholders
of BROTHER’S BAKERY CAFE CORP. and charge you with indebtedness of said corporations
to the plaintiffs for services performed for the corporations as employees during the six (6) year
period preceding the filing of the complaint.

Services for the above-referenced corporations concluded for Plaintiff within the past 180 days.

Dated: January 22, 2020


                                                       ______________________
                                                       Brent. E. Pelton




                                                  23
Case 1:21-cv-00594-RA Document 1 Filed 01/22/21 Page 24 of 24
